Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the beam failure processing method according to claim 12.”  However, there is insufficient antecedent basis for this limitation in the claim.  Claim 12 does not recite a beam failure processing method.  
Claims 8 and 18 recite “the information of the beam.”  However, there is insufficient antecedent basis for this limitation in the claims.  Claims 8 and 18 depend from claims 12 and 13, respectively.  However, claims 12 and 13 do not recite information of a beam.
For the purposes of Examination, the Examiner interprets that claims 8 and 18 are intended to depend from claims 7 and 17, respectively.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu et al. (US 2021/0058130).
Regarding claim 1, Zhu discloses a beam failure processing method (Zhu, paragraph [0001], beam failure recovery), applied to a terminal (Figs. 2, 6, remote unit), comprising: 
receiving, from a network device, configuration information of a random access resource for transmitting a beam failure recovery request message (Zhu, Fig. 5, step 502; paragraph [0060], in step 502, the remote unit is configurated with a set of contention-free RACH resources corresponding to candidate beams for beam failure recovery); and 
when a beam failure occurs in the SCell (Zhu, paragraph [0059], determination of beam failure; paragraph [0063], beams from the Scell fail; paragraph [0064], remote unit determines that a beam failure occurs), determining, based on an indication of the configuration information (Zhu, paragraph [0060], in step 502, the remote unit is configurated with a set of contention-free RACH resources corresponding to candidate beams for beam failure recovery), whether to send a beam failure recovery request message to the network device (Zhu, Fig. 6, step 602; paragraph [0064], remote unit sends a beam failure recovery request message).  

Regarding claim 2, Zhu discloses the beam failure processing method according to claim 1, wherein the configuration information is used to indicate whether the network device has configured the random access resource for a secondary cell SCell (Zhu, Fig. 5, step 502; paragraph [0060], in step 502, the remote unit is configurated with a set of contention-free RACH resources corresponding to candidate beams for beam failure recovery; paragraph [0063], beams from the Scell fail); 
wherein the step of determining, based on an indication of the configuration information, whether to send a beam failure recovery request message to the network device (Zhu, Fig. 5, step 502; paragraph [0060], in step 502, the remote unit is configurated with a set of contention-free RACH resources corresponding to candidate beams for beam failure recovery) comprises: 
when the configuration information indicates that the network device has configured a random access resource for beam failure recovery for the SCell (Zhu, Fig. 5, step 502; paragraph [0060], in step 502, the remote unit is configurated with a set of contention-free RACH resources corresponding to candidate beams for beam failure recovery), sending a beam failure recovery request message to the network device by using a target random access resource (Zhu, Fig. 6, step 602; paragraph [0064], remote unit sends, to Pcell, a beam failure recovery request message).  

Regarding claim 3, Zhu discloses the beam failure processing method according to claim 2, wherein the step of sending a beam failure recovery request message to the network device by using a target random access resource (Zhu, Fig. 6, step 602; paragraph [0064], remote unit sends, to Pcell, a beam failure recovery request message) comprises: 
when a random access resource corresponding to the SCell comprises a non-contention based random access resource and a contention-based random access resource (Zhu, paragraph [0060], in step 502, the remote unit is configurated with a set of contention-free RACH resources corresponding to candidate beams for beam failure recovery, contention-free RACH transmission may also be supplemented with contention-based RACH), sending a beam failure recovery request message to the network device by using the non-contention based random access resource (Zhu, paragraph [0060], in step 504, the remote unit transmits, via the RACH resource, an indicator corresponding to the candidate beam; Fig. 6, step 602; paragraph [0064], remote unit sends, to Pcell, a beam failure recovery request message); or 
when a random access resource is configured in both the SCell and a target cell, sending a beam failure recovery request to the network device by using a first random access resource corresponding to the SCell, wherein the target cell comprises at least one of a primary cell (PCell) and a primary secondary cell (PSCell); or 3Attorney Docket No.: 60193/PIUS202173OCN 
when a random access resource is configured in both the SCell and a target cell, detecting whether a first random access resource corresponding to the SCell is available, and when the first random access resource is unavailable, sending a beam failure recovery request to the network device by using a second random access resource corresponding to the target cell; 
wherein the first random access resource comprises a non-contention based random access resource or a contention-based random access resource (Zhu, paragraph [0060], in step 502, the remote unit is configurated with a set of contention-free RACH resources corresponding to candidate beams for beam failure recovery), and the second random access resource comprises a non-contention based random access resource or a contention-based random access resource (Zhu, paragraph [0060], in step 502, the remote unit is configurated with a set of contention-free RACH resources corresponding to candidate beams for beam failure recovery, contention-free RACH transmission may also be supplemented with contention-based RACH).  

Regarding claim 6, Zhu discloses the beam failure processing method according to claim 1, wherein the configuration information comprises at least one of the following: cell identity information corresponding to the random access resource; bandwidth part BWP identity information corresponding to the random access resource; beam identity information corresponding to the random access resource; and resource position information for transmitting beam recovery information (Zhu, paragraph [0105], beam management message including carrier index, CSI_RS resource ID or SSB index).  

Regarding claim 7, Zhu discloses the beam failure processing method according to claim 1, wherein the beam failure recovery request message comprises at least one of the following: beam failure indication information; identity information of a cell in which a beam failure occurs; and information of a beam that recovers from a beam failure (Zhu, paragraph [0064], information regarding beam failure recovery may include Scell ID for the cell for which the beam failure occurs, and CSI-RS resource ID or SSB_index of a new candidate beam).  

Regarding claim 8, Zhu discloses the beam failure processing method according to claim 12, wherein the information of the beam comprises at least one of beam identity information and beam measurement information (Zhu, paragraph [0064], information regarding beam failure recovery may include Scell ID for the cell for which the beam failure occurs, and CSI-RS resource ID or SSB_index of a new candidate beam).  

Claims 9-12 are rejected under substantially the same rationale as claims 1 and 6-8, respectively.  Zhu additionally discloses a processor (Zhu, paragraph [0049]-0050], processor).

Regarding claim 13, Zhu discloses a beam failure processing method (Zhu, paragraph [0001], beam failure recovery), applied to a network device side (Figs. 3, base unit), comprising: 
sending, to a terminal, configuration information of a random access resource for transmitting a beam failure recovery request message (Zhu, Fig. 5, step 502; paragraph [0060], in step 502, the remote unit is configurated with a set of contention-free RACH resources corresponding to candidate beams for beam failure recovery).  

Regarding claim 14, Zhu discloses the beam failure processing method according to claim 13, wherein after the step of sending, to a terminal, configuration information of a random access resource for transmitting a beam failure recovery request message (Zhu, Fig. 5, step 502; paragraph [0060], in step 502, the remote unit is configurated with a set of contention-free RACH resources corresponding to candidate beams for beam failure recovery), the method further comprises: 
receiving a bean failure recovery request that is sent by the terminal with respect to the SCell by using a target random access resource (Zhu, Fig. 6, step 602; paragraph [0064], remote unit sends, to Pcell, a beam failure recovery request message); 
wherein after the step of receiving a beam failure recovery request that is sent by the terminal with respect to the SCell by using a target random access resource (Zhu, Fig. 6, step 602; paragraph [0064], remote unit sends, to Pcell, a beam failure recovery request message), the method further comprises: 
determining, based on the beam failure recovery request, whether to feed back beam recovery indication information to the terminal (Zhu, Fig. 6, step 606; paragraph [0068], upon receiving the beam failure recovery request message, send PDCCH via the new candidate beam inidcate3d by the information in the request message)

Regarding claim 15, Zhu discloses the beam failure processing method according to claim 13, wherein after the step of sending, to a terminal, configuration information of a random access resource for transmitting a beam failure recovery request message (Zhu, paragraph [0060], in step 502, the remote unit is configurated with a set of contention-free RACH resources corresponding to candidate beams for beam failure recovery; Fig. 6, step 602; paragraph [0064], remote unit sends a beam failure recovery request message), the method further comprises: 
receiving beam failure information of the SCell from the terminal side (Zhu, paragraph [0064], information regarding beam failure recovery may include Scell ID for the cell for which the beam failure occurs, and CSI-RS resource ID or SSB_index of a new candidate beam); 
wherein the beam failure information comprises at least one of the following: beam failure indication information; beam recovery failure indication information; a cell identity of the SCell; a cell measurement result of the SCell; a beam measurement result of the SCell; a cell measurement result of another measured serving cell; a beam measurement result of the another measured serving cell; a cell measurement result of another measured non-serving cell; and a beam measurement result of the another measured non-serving cell (Zhu, paragraph [0064], information regarding beam failure recovery may include Scell ID for the cell for which the beam failure occurs, and CSI-RS resource ID or SSB_index of a new candidate beam).  

Claims 16-18 are rejected under substantially the same rationale as claims 6-8, respectively.

Regarding claim 19, Zhu discloses a network device, comprising a processor, a memory, and a computer program stored in the memory and capable of running on the processor, wherein when the processor executes the computer program, steps of the beam failure processing method according to claim 13 is implemented (Zhu, paragraph [0049]-0050], processor, memory, executing computer-readable instructions).  

Claim 20 is rejected under substantially the same rationale as claim 19.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Zhu in view of VIVO, "Discussion on beam failure recovery procedure", 2017 September 18th — 21st, 3G6PP TSG RAN WG1 NR Ad Hoc #3, R1-1715620, Nagoya, Japan. (Hereafter, R1-1715620).

Regarding claim 4, Zhu discloses the beam failure processing method according to claim 2, wherein after the step of sending a beam failure recovery request message to the network device by using a target random access resource (Zhu, paragraph [0060], in step 504, the remote unit transmits, via the RACH resource, an indicator corresponding to the candidate beam; Fig. 6, step 602; paragraph [0064], remote unit sends, to Pcell, a beam failure recovery request message; paragraph [0087], step 702 corresponds to step 602), the method further comprises: 
if beam recovery indication information fed back by the network device is received in a preset time period (Zhu, paragraph [0088], response is monitored for a predetermined time period; paragraph [0089], receive the response), transmitting or receiving data by using a target beam indicated by the beam recovery indication information (Zhu, paragraph [0060], chosen candidate beam is configured as a new serving beam); or 
if beam recovery indication information fed back by the network device is not received in the preset time period (Zhu, paragraph [0060], if the remote unit does not receive any response after a certain time), resending the beam failure recovery request message to the network device (Zhu, paragraph [0060], if the remote unit does not receive any response after a certain time, switch to contention-based RACH), until the beam recovery indication information is received (Zhu, paragraph [0068], send PDCCH via new candidate beam): 
wherein, the beam failure processing method further comprises: triggering a beam recovery failure processing action of the SCell (Zhu, paragraph [0068], Scell known that the beam failure occurs and sends PDCCH via new candidate beam).

Zhu does not explicitly disclose a quantity of sending times reaches a preset threshold: wherein after the quantity of sending times reaches the preset threshold, the beam failure processing is performed.

R1-1715620 discloses if beam recovery indication information fed back by the network device is not received (R1-1715620, page 5, section 2.4, failure if UE request cannot reach the gNB or gNB has received UE request but gNB response cannot reach the UE) in the preset time period (R1-1715620, page 5, section 2.4, single timer or two separate timers are adopted), resending the beam failure recovery request message to the network device (R1-1715620, page 5, section 2.4, number of recovery request transmissions), until the beam recovery indication information is received (R1-1715620, page 5, section 2.4, gNB response successfully received) or a quantity of sending times reaches a preset threshold (R1-1715620, page 5, section 2.4, timer replaced by number of recovery request transmissions): 
wherein after the quantity of sending times reaches the preset threshold (R1-1715620, page 5, section 2.4, timer replaced by number of recovery request transmissions), the beam failure processing method further comprises: 
triggering a beam recovery failure processing action of the Cell (R1-1715620, page 2, lines 12-13, in case of unsuccessful recover from beam failure, UE sends an indication to higher layers and refrains from further beam failure recovery; page 5, section 2.4, recovery from beam failure is unsuccessful.  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to perform beam failure processing after the quantity of sending times reaches a preset threshold.  The motivation to combine the references would have been to avoid performing the beam failure processing if a subsequent beam recovery request message is quickly received.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Harada et al. (US 2020/0344834).

Regarding claim 5, Zhu discloses the beam failure processing method according to claim 1, wherein the step of determining, based on an indication of the configuration information, whether to send a beam failure recovery request message to the network device (Zhu, paragraph [0060], in step 502, the remote unit is configurated with a set of contention-free RACH resources corresponding to candidate beams for beam failure recovery; Fig. 6, step 602; paragraph [0064], remote unit sends a beam failure recovery request message) comprises: 
when the configuration information indicates that the network device has configured a random access resource for beam failure recovery for the SCell (Zhu, paragraph [0060], in step 502, the remote unit is configurated with a set of contention-free RACH resources corresponding to candidate beams for beam failure recovery; paragraph [0063], beams from the Scell fail), 
wherein the beam recovery failure processing action comprises at least one of the following: indicating a beam recovery failure to a higher layer; indicating a beam recovery failure to a lower layer; deactivating the SCell; initiating a radio resource control RRC connection reestablishment procedure; sending beam failure information of the SCell to the network device (Zhu, paragraph [0064], information regarding beam failure recovery may include Scell ID for the cell for which the beam failure occurs, and CSI-RS resource ID or SSB_index of a new candidate beam); and stopping measurement corresponding to beam failure detection of the SCell; 
wherein the beam failure information comprises at least one of the following: beam failure indication information; beam recovery failure indication information; a cell identity of the SCell; a cell measurement result of the SCell; a beam measurement result of the SCell; a cell measurement result of another measured serving cell; a beam measurement result of the another measured serving cell; a cell measurement result of another measured non-serving cell; and a beam measurement result of the another measured non-serving cell (Zhu, paragraph [0064], information regarding beam failure recovery may include Scell ID for the cell for which the beam failure occurs, and CSI-RS resource ID or SSB_index of a new candidate beam).  

Zhu does not explicitly disclose triggering a beam recovery failure processing action of the SCell that is deactivating the SCell.

Harada discloses wherein the step of determining, based on an indication of the configuration information, whether to send a beam failure recovery request message to the network device (Harada, paragraph [0056], controlling deactivation for secondary cell based on the results of BR) comprises: 
when the configuration information indicates that the network device has configured a random access resource for beam failure recovery for the SCell, if a random access resource corresponding to the SCell is unavailable, determining not to send a beam failure recovery request message to the network device (Harada, paragraph [0103], when PRACH based on BR request in an SCell is not available for use, no BR request can be transmitted), and triggering a beam recovery failure processing action of the SCell (Harada, paragraph [0104], deactivation operation); or 4Attorney Docket No.: 60193/PIUS202 173OCN 
when the configuration information indicates that the network device has not configured a random access resource for beam failure recovery for the SCell (Harada, paragraph [0063], secondary cell is configured not to perform operations based on results of BR), determining not to send a beam failure recovery request message to the network device (Harada, paragraph [0061], secondary cell is no additional operations carried out based on results of BR), and triggering a beam recovery failure processing action of the SCell (Harada, paragraph [0061], UE applies the deactivation operation in the secondary cell);
wherein the beam recovery failure processing action comprises at least one of the following: indicating a beam recovery failure to a higher layer; indicating a beam recovery failure to a lower layer; deactivating the SCell (Harada, paragraph [0061], UE applies the deactivation operation in the secondary cell); initiating a radio resource control RRC connection reestablishment procedure; sending beam failure information of the SCell to the network device; and stopping measurement corresponding to beam failure detection of the SCell; 
wherein the beam failure information comprises at least one of the following: beam failure indication information; beam recovery failure indication information; a cell identity of the SCell (Harada, paragraph [0076], secondary cell index); a cell measurement result of the SCell ; a beam measurement result of the SCell; a cell measurement result of another measured serving cell; a beam measurement result of the another measured serving cell; a cell measurement result of another measured non-serving cell; and a beam measurement result of the another measured non-serving cell (Harada, paragraph [0069], measurement results for other cells or carriers).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to trigg a beam recovery failure processing action of the SCell that is deactivating the SCell in the invention of Zhu.  The motivation to combine the references would have been to stop using a Scell beam which could not be recovered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858. The examiner can normally be reached Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466